Case 4:16-cv-02219 Document 28-1 Filed on 03/28/19 in TXSD Page 1 of 2

EXHIBIT A
Case 4:16-cv-02219 Document 28-1 Filed on 03/28/19 in TXSD Page 2 of 2

  

   

03/18/2019 | Case t

Modified By
-GONVERSION USER

 

 

 

02/19/2079

 

  

 

Settings

CONVERSION USER

 

 

0219/2019 | D

  

 

‘Settings =

 

‘TAMARA JOHNSON

 

 

11/07/2018

ORDER: ATTORNEY F FEE VOUCHER

FEE AMOUNT: $3,248

VIPS Voucher ID: 149929

SNU: 995

 

CourtOrder | CONVERSION USER

 

1170712018

   

Voucher #14993

   

"| Jeannine Barr:

 

11/08/2018

    

 

CourtOrder | CONVERSION USER

 

| | 11/08/2018 | O1

 

der’ CONVERSION USER:

 

 

    

 

05/16/2018

CourtOrder | CONVERSION USER

 

 

02/12/2018

CourtOrder

     

 

02/06/2018 | ORDI

  

 

 

O2/06/2018 |

 

022712017 a ed

 

02/23/2017

 

 

02/07/2017 | M

   

   

 

Motions

nener

    

 

CGourtOrder | CONVERSION USER

 

 

 

03/03/1933

 

Transfer, 28/2019 08:00 OAM Other

 

de

 

 

 

Settings

CONVERSION USER

 

 

 

 

 

 
